Exhibit 10.1

 

GLOBAL EPOINT, INC.

339 S. Cheryl Lane

City of Industry, CA 91789

 

May 27, 2005

 

Astrophysics, Inc.

21481 Ferrero Parkway

City of Industry, CA 91789

Attention: Francois Zayek, Chief Executive Officer

 

Re:     Proposed Acquisition of Astrophysics, Inc.

 

Gentlemen:

 

This letter is intended to confirm our mutual intent to pursue the proposed
purchase by Global ePoint, Inc., a Nevada corporation, or one of its affiliates
or subsidiaries, now existing or to be created (“Global”), of Astrophysics,
Inc., a California corporation (“Astrophysics”), and to engage in certain
related transactions, as more fully described in and subject to the terms and
conditions set forth on Exhibit A (the “Term Sheet”) attached to and made a part
of this letter, which we refer to as the “Letter of Intent.”

 

The parties acknowledge and understand that the Term Sheet does not constitute a
legally binding obligation or commitment of the parties hereto and that no such
legally binding obligation or commitment shall exist unless and until the
execution and delivery of definitive and binding agreements by the parties (the
“Definitive Agreements”). However, in consideration of the financial expense
that has been and will continue to be devoted by the parties to pursuing the
proposed transaction, this will confirm that the numbered provisions below, upon
execution of this Letter of Intent, will constitute the legal and binding
obligations of the parties.

 

1. The recipient of Confidential Information (as defined below) agrees that from
the date of this Letter of Intent it will (i) keep the Confidential Information
confidential, (ii) not use Confidential Information of the disclosing party
except as is necessary to evaluate the transaction described herein and (iii)
not disclose to third parties any of the Confidential Information, unless
otherwise required by law or applicable SEC or Nasdaq reporting regulations. The
parties acknowledge and agree that Global may publicly announce this Letter of
Intent by way of press release and Current Report on Form 8-K filed with the
Securities and Exchange Commission, including the filing of the Letter of Intent
as an exhibit to such Form 8-K, subject to the approval of content by
Astrophysics which shall not be unreasonably withheld. The receiving party may
make the Confidential Information available only to its officers, directors,
employees, advisors and, in the case of Global, investment bankers and potential
investors involved in the proposed Financing (as defined in the Term Sheet) who
have a need for such access; provided that the



--------------------------------------------------------------------------------

Astrophysics, Inc.

May 27, 2005

Page 2

 

receiving party has informed all such persons of the provisions of this Letter
of Intent and such persons have agreed in writing to be bound by these terms.
The receiving party may make only the minimum number of copies of any
Confidential Information required to evaluate the proposed transaction. All
proprietary and copyright notices in the original must be affixed to copies or
partial copies.

 

If a recipient of Confidential Information or any of its representatives is
required by law (by deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process) to disclose all or any part of
the Confidential Information, the recipient shall and shall cause its
representatives, as the case may be, to (i) immediately notify the disclosing
party of the existence, terms and circumstances surrounding such request, (ii)
consult with the disclosing party on the advisability of taking legally
available steps to resist or narrow such request and (iii) assist the disclosing
party in seeking a protective order or other appropriate remedy. If such
protective order or other remedy is not obtained or the disclosing party waives
compliance with the provisions hereof, (i) the recipient or its representatives,
as the case may be, may disclose only that portion of the Confidential
Information which it is advised by counsel is legally required to be disclosed,
and shall exercise reasonable commercial efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information, and (ii)
the recipient shall not be liable for such disclosure unless disclosure was
caused by or resulted from a previous disclosure by the recipient or its
representatives that was prohibited by this Letter of Intent.

 

“Confidential Information” means (i) the existence and terms of this Letter of
Intent, the facts and content of all discussions relating to the proposed
transaction (including the proposed terms and conditions), the fact the parties
have made information available to each other and/or that discussions or
negotiations have taken place concerning a possible transaction, and (ii) any
information that is furnished orally or in writing (whatever the form or storage
medium) or gathered by inspection, and regardless of whether such information is
specifically identified as “confidential”.

 

The receiving party shall not be obligated to maintain any information in
confidence or refrain from use, if: (a) the information was in the receiving
party’s possession or was known to it prior to its receipt from the disclosing
party; (b) the information is or becomes public knowledge other than as a result
of a disclosure by the receiving party or its representatives in violation of
this Letter of Intent; or (c) the information is or becomes rightfully available
on an unrestricted basis to the receiving party from a source other than the
disclosing party; provided that such source, to the receiving party’s knowledge,
is not prohibited from disclosing such information to the receiving party by a
contractual, legal or fiduciary obligation to the disclosing party or its
representatives.

 

Within three (3) days of the Termination Date (as defined below), the receiving
party shall immediately return to the disclosing party all copies of
Confidential Information received by it or its representatives or, if the
disclosing party requests, shall immediately destroy all such Confidential
Information, and shall certify such destruction to the disclosing party.



--------------------------------------------------------------------------------

Astrophysics, Inc.

May 27, 2005

Page 3

 

Astrophysics understands that in the course of the discussions regarding the
proposed transaction it may come into possession of material non-public
information concerning Global under U.S. securities laws and regulations and
will not, and will use reasonable commercial efforts to cause its affiliates and
personnel to not, effect any purchase or sale of Global’s common stock or effect
any transaction involving a derivative security relating to Global’s common
stock (including, but not limited to, options, warrants, puts, calls, collars
and the like) so long as such person is in possession of or has access to Global
material non-public information.

 

Each party hereto will not, without the written consent of the other party, for
a period of two years from the date of this Letter of Intent directly or
indirectly solicit for employment any person who is now employed by the other
party in an executive or management level position; provided, however, nothing
contained herein shall prohibit a party from soliciting or hiring any person
provided that such solicitation and hiring results from a general employment
solicitation made to the public.

 

2. Astrophysics agrees that from the date hereof until the earlier of (i) the
date the parties mutually agree in writing to terminate this Letter of Intent,
or (ii) June 30, 2005 (the earlier to occur of such dates is referred to as the
“Termination Date”), Astrophysics will not solicit, initiate discussions, engage
in or encourage discussions with, or enter into any agreement with, any party
relating to the possible acquisition of Astrophysics (by way of merger, purchase
of capital stock, purchase of assets, license, lease or otherwise) or any
material portion of its capital stock or assets (collectively, a “Restricted
Transaction”) or permit its employees, agents or shareholders to enter into such
agreement. Further, in the event that during this period Astrophysics is
contacted by any third party expressing an interest in discussing a Restricted
Transaction with Astrophysics, Astrophysics will promptly (within one day of
receipt) provide Global with the name of the potential acquirer and the terms
and conditions of such proposed Restricted Transaction. Each of the parties will
use reasonable commercial efforts to complete the acquisition or to terminate it
as provided for herein, as promptly as practicable.

 

3. From the date hereof until either (i) the Termination Date, or (ii) the date
that the Definitive Agreements are executed and delivered, Astrophysics will
conduct its business in the normal and ordinary course, consistent with prior
practices, and will also consult with Global on an on-going basis regarding any
proposal to undertake business activities not in the ordinary course.

 

4. Each party represents and warrants to the other that neither it nor any of
its affiliates is a party to and/or bound by any agreement which conflicts with
this Letter of Intent or would prevent it from entering into Definitive
Agreements upon the terms contemplated by the Term Sheet.

 

5. Each party acknowledges that a breach by it of its obligations under
paragraphs 1 and 2 this Letter of Intent could cause irreparable harm to the
other. Accordingly, each acknowledges that the remedy at law for breach of such
obligations hereunder could be inadequate and agrees, in the event of a breach
or threatened breach by a party of such provisions, that the other party shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate performance hereunder, without
the necessity of showing economic loss, and without any bond or other security
being required.



--------------------------------------------------------------------------------

Astrophysics, Inc.

May 27, 2005

Page 4

 

6. Astrophysics represents and warrants that this Letter of Intent, and
specifically paragraph 2 herein, has been unanimously approved by the
stockholders of Astrophysics.

 

7. Each of the parties represents and warrants that this Letter of Intent has
been approved by its board of directors.

 

8. This Letter of Intent shall be governed by the laws of the State of
California, without giving effect to conflict of law principles. The parties
agree that any claim or cause of action arising from or relating to this Letter
of Intent and the transactions contemplated hereby shall be subject to the
exclusive jurisdiction of the Federal or State courts located in Los Angeles
County, California.

 

9. Upon the signing of this Letter of Intent, Global will provide a
nonrefundable deposit to Astrophysics of $500,000 and a bridge loan of $500,000
to Astrophysics upon reasonable and customary terms. On or after June 1, 2005,
Astrophysics may request an additional $1,000,000 loan, on the same terms as the
initial $500,000 loan, based on its working capital requirements, to be funded
by Global within 30 days from its receipt of the request and subject to the
execution of the Definitive Agreements; provided, however, if the Definitive
Agreements have not been executed by the parties as of June 30, 2005 as the
direct result of Global’s failure to use good faith efforts to negotiate and
execute the Definitive Agreements, then Global shall be required to fund the
$1,000,000 loan in accordance with this Section. On or after the execution of
the Definitive Agreements, Astrophysics may request an additional $4,000,000
loan, on the same terms as the initial $500,000 loan, based on its working
capital requirements, to be funded by Global within 30 days from its receipt of
the request

 

If you are in agreement with the terms and conditions set forth in this Letter
of Intent and the attached Term Sheet and desire to proceed on that basis,
please sign this Letter of Intent in the space provided below and return an
executed copy to the undersigned no later than 5:00 p.m. (PST) May 31, 2005 or
the proposal shall terminate. Upon receiving your signed reply, we will begin
the remainder of our due diligence procedures.



--------------------------------------------------------------------------------

Astrophysics, Inc.

May 27, 2005

Page 5

 

We look forward to concluding a mutually beneficial transaction.

 

Very truly yours,

GLOBAL EPOINT, INC.

By:

 

/s/ Owen Lee Barnett

--------------------------------------------------------------------------------

   

Owen Lee Barnett, Chairman of the Special
Committee of the Board of Directors

 

Agreed to and accepted this

27th day of May 2005

 

ASTROPHYSICS, INC.

By:

 

/s/ Francois Zayek

   

--------------------------------------------------------------------------------

   

Francois Zayek, Chief Executive Officer

cc:

 

Global Board of Directors

 

 



--------------------------------------------------------------------------------

EXHIBIT A TO LETTER OF INTENT

 

NON-BINDING CONFIDENTIAL TERM SHEET – FOR DISCUSSION PURPOSES ONLY

 

This term sheet summarizes the principal terms and conditions of the proposed
transaction between Global ePoint, Inc. and Astrophysics, Inc. This term sheet
is for discussion purposes only and is not intended to create legal rights or
obligations. This term sheet does not constitute a binding agreement or
commitment of either party and does not address all of the material terms of the
proposed transactions, which will only be addressed after all due diligence has
been completed and definitive agreements have been executed and delivered by the
parties. Capitalized Terms used in this Term Sheet not otherwise defined have
the meanings given in the Letter of Intent between Global ePoint, Inc. and
Astrophysics, Inc. to which this Term Sheet is an Exhibit.

 

Transaction Structure    It is presently contemplated that the transaction will
be structured as the acquisition by a subsidiary of Global (“Global Sub”) of all
of the assets of Astrophysics and the assumption by Global Sub of all of
Astrophysics’ liabilities, other than any liabilities specifically excluded by
Astrophysics (the “Acquisition”). The parties will discuss the tax implications
of this structure and will seek to achieve a tax-free transaction (other than
with respect to the $10 million cash “boot” described below). Although the
transaction is structured as an asset acquisition, the parties reserve the right
to consider alternative structures, including a stock purchase or a merger,
based on tax and legal due diligence or other reasons. Consideration    In
consideration for the Acquisition, at the closing of the Acquisition (the
“Closing”), Global will deliver the cash and shares of its common stock set
forth below:           •    Cash – Global will deliver $10 million of cash to
Astrophysics.           •    Stock – Global will issue to Astrophysics a number
of shares of Global common stock that will provide Astrophysics with 50.1% of
the outstanding shares of Global common stock after the consummation of the
Acquisition and the Financing.           •    Rights – Global will issue to
Astrophysics the right to receive, for no additional consideration, the number
of shares of Global common stock equal to the number of additional shares of
common stock that would have been issued to Astrophysics if the outstanding
Global common stock at the Closing included the number of shares of common stock
that are issued at any time in the future upon exercise or conversion of (i) any
warrants, stock options, preferred stock or other securities that are
convertible into or exercisable for shares of Global common stock that are
outstanding at the Closing (including any warrants or other securities that are
convertible into or exercisable for Global common stock issued in the
Financing); (ii) Global stock options issued in replacement of Astrophysics
options at the Closing; and (iii) 200,000 additional Global stock options.     
The Acquisition would be valued based on a 20-day moving average stock price.
Astrophysics Working Capital    At the Closing, Global will invest in Global Sub
$10 million (less the amount of any bridge loans made to Astrophysics in excess
of the initial $500,000 loan funded upon execution of the Letter of Intent) for
working capital purposes. Financing    In order to finance the cash
consideration for the Acquisition and to provide Global and Astrophysics with
additional working capital, Global shall issue not less than $30 million of its
equity securities prior to the Closing (the



--------------------------------------------------------------------------------

     “Financing”), inclusive of any equity financings consummated at or about
the time of the execution of the Letter of Intent. The $30 million Financing
proceeds shall be used as follows: (i) $10 million shall be paid as the cash
consideration for the Acquisition as provided above; (2) $10 million shall be
provided to Astrophysics for working capital as provided above; and (iii) $10
million shall be retained by Global for working capital purposes. The terms and
conditions of the Financing and the purchasers of the Global equity securities
shall be acceptable to Astrophysics in its reasonable discretion. Shareholder
Approval    The stockholders of Astrophysics shall approve the Acquisition and
Definitive Agreements prior to their execution and delivery by Astrophysics. The
Acquisition and Definitive Agreements shall be subject to the approval of the
stockholders of Global and Global shall hold a special meeting of stockholders
as soon as practicable following the execution of a Definitive Agreement.
Astrophysics shall cooperate with Global in Global’s preparation of an
appropriate proxy statement (“Proxy Statement”) to be filed with the Securities
and Exchange Commission and delivered to Global’s stockholders.

Stock Options;

Other Stock Rights

   Any outstanding options, warrants or rights to purchase capital stock or
other securities of Astrophysics will terminate as of the Closing to the extent
that such warrants or other rights have not been exercised prior to the Closing;
provided that employee stock options shall be converted into similar options to
purchase Global common stock upon terms determined by the parties.

Representations and

Warranties; Closing

Conditions

  

Prior to entering into the Definitive Agreements, Global shall have received a
fairness opinion from an independent valuation firm that the Acquisition,
including the Financing, is fair from a financial point of view to the
stockholders of Global.

 

The Definitive Agreements shall include customary representations, warranties
and covenants for an acquisition transaction of this nature.

 

Global’s obligation to effect the Closing will be conditioned upon the
following: (i) delivery to Global prior to the execution of the Definitive
Agreements of two years of audited financial statements for the years ending
December 31, 2004, 2003 and 2002 with unqualified audit opinions and the
appropriate consents from Astrophysics’ auditors for inclusion of their audit
opinions in Global’s SEC filings, (ii) interim unaudited financial statements
for the quarter ended March 31, 2005, (iii) the representations and warranties
of Astrophysics being true and correct in all material respects, (v) all
covenants of Astrophysics having been complied with in all material respects,
(vi) applicable regulatory clearance, no injunctions or restraints applicable to
the Closing, and no litigation seeking such a result, (vii) requisite
stockholder by Global, (viii) no material adverse change with respect to
Astrophysics, (ix) the effectiveness of employment agreements, and the continued
employment of the Specified Employees and the Retained Employees to be
identified by Global and (x) receipt of all material third party consents.

 

Astrophysics’ obligation to effect the Closing will be conditioned upon the
following: (i) the terms and conditions of the New Financing shall be acceptable
to Astrophysics in its reasonable discretion, (ii) the representations and
warranties of Global being true and correct in all material respects, (iii) all
covenants of Global having been complied with in all material respects, (iv)
applicable regulatory clearance, no injunctions or restraints applicable to the
Closing, and no litigation seeking such a result, (v) no material adverse change
with respect to Global, (vi) receipt of all material third party consents.



--------------------------------------------------------------------------------

Indemnity   

Astrophysics and its stockholders will indemnify Global for claims, damages,
costs and expenses related to breaches of representations, warranties and
covenants, any litigation claims against Astrophysics, and for other matters
agreed to by the parties. Such claims for indemnification arising out of
representations and warranties will be subject to a deductible of $700,000 and a
cap of $10 million. Claims under $10,000 shall not be reimbursable and shall not
count against the deductible or the cap. This indemnity obligation will survive
for a period of 15 months after the closing, except that indemnity for breach of
Astrophysics’ representations regarding tax matters shall survive for the
applicable statute of limitations plus 30 days. If any specific matter is
identified in diligence, there may be an adjustment to the indemnity and escrow
terms. The indemnity obligations under this paragraph shall terminate if the
Astrophysics business generates revenue of $15 million or more on a trailing
twelve months basis at any time after the closing of the Acquisition.

 

Global will indemnify Astrophysics for claims, damages, costs and expenses
related to breaches of representations, warranties and covenants, any litigation
claims against Global, and for other matters agreed to by the parties. Claims
for indemnification arising out of representations and warranties will be
subject to a deductible of $700,000 and a cap of $10 million. Such claims under
$10,000 shall not be reimbursable and shall not count against the deductible or
the cap. This indemnity obligation will survive for a period of 15 months after
the closing, except that indemnity for breach of Global’s representations
regarding tax matters shall survive for the applicable statute of limitations
plus 30 days. If any specific matter is identified in diligence, there may be an
adjustment to the indemnity and escrow terms.

Operation of the Business    The Definitive Agreements will contain a covenant
similar to that set forth in Paragraph 3 of the Letter of Intent, providing that
until (i) cessation of discussions between Astrophysics and Global, or (ii) the
date of the closing, each of the parties will conduct their respective
businesses in the normal and ordinary course, consistent with prior practices,
and will also consult with each other on an on-going basis regarding any
business activities not undertaken in the ordinary course, including without
limitation, any license agreements (other than standard end user license
agreements), OEM agreements, “bundling” agreements, or other material contracts
into which either party proposes to enter. Termination Events    (i) By mutual
agreement; (ii) by either party if the closing does not occur by August 30,
2005; (iii) by Global if it fails to obtain requisite Global stockholder
approval; (iv) by Astrophysics if Global is unable to consummate the Financing
on terms and conditions that are acceptable to Astrophysics in its sole
discretion; (v) if the Acquisition is enjoined or becomes illegal; (vi) by
either party if the other party is in material breach of the Definitive
Agreements that is non-curable or is not cured following notice and a reasonable
cure period; or (vii) by either party if a material adverse change occurs with
respect to the other party. Exclusivity    The Definitive Agreements will
contain an exclusivity covenant similar to that set forth in Paragraph 2 of the
Letter of Intent, subject to a standard fiduciary out in the case of Global.
Each party will promptly inform the other of any alternative proposals or
requests for information, including the identity of the party making such
proposal or request, unless such disclosure would violate a currently existing
confidentiality agreement. Timing    Negotiation of final Definitive Agreements,
completion of due diligence and receipt of all required Board and Astrophysics,
stockholder approvals by June 25, 2005. Signing of Definitive Agreements by June
30, 2005 with closing on such date or as soon thereafter as all conditions to
closing are either satisfied or waived. Definitive agreements for the Financing
would be negotiated and executed concurrently with the Definitive Agreements for
the Acquisition. The Financing will be closed concurrently with the Acquisition.



--------------------------------------------------------------------------------

Fees and Expenses    Global and Astrophysics will each pay their own fees and
expenses (including legal, accounting, investment banking and financial advisory
fees and expenses) with respect to the proposed transactions. Global Board of
Directors    All members of Global’s board of directors will resign upon the
closing and the former Astrophysics stockholders will elect new directors.

 

 

 